       Case 2:18-cv-02071-CFK Document 54 Filed 04/25/19 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES EVERETT SHELTON                            CIVIL ACTION
        Plaintiff,

      v.                                          No. 18-2071

FAST ADVANCE FUNDING, LLC
        Defendant.

                                 1lADnER
                                 v(~
      AND NOW, this    J-1        of April 2019, in consideration of the April 22,

2019 order (ECF No. 49) granting Plaintiffs Motion in Limine (ECF No. 40),

Plaintiffs Motion to Strike Defendant's Unauthorized Sur Reply (ECF No. 48) is

hereby DENIED AS MOOT.



                                                 BY THE COURT:




                                       1
